Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 14/874,768 which was filed on 12/05/2015. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered. 

Response to Amendment
	In the reply filed 10/21/2021, claims 1-2, 6-7, 11-12, 16, 18, and 20-21 have been amended.  No claims have been cancelled or added.  Accordingly claims 1-4, 6-9, 11-14, and 16-22 stand pending.		 

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but are moot in view of new grounds of rejection.
	The applicant argues that the cited references do not teach “extracting a plurality of entities from private data that is retrieved from a private space associated with a user," and "retrieving, based on the plurality of entities [extracted from the private data that has been retrieved from the private space], semi-private data from a semi-private space associated with the user and/or public data from a public space,".  The examiner respectfully disagrees.  Hakkani-Tur teaches, in paragraphs 18 and 31, extracting a plurality of entities from email and messaging content associated with a user, which is interpreted as a private space.  Hakkani-Tur further teaches in paragraph 122, retrieving additional information for the entities in the users’ knowledge graph, which would include the entities extracted from the private space, from semi-private sources such as social media sites.  Hakkani-Tur also teaches in paragraph 27, retrieving additional information from the extracted assertions, e.g. extracted entities from the private space, from external databases such as ones on the internet, e.g. public data from a public space.  Also, since Hakkani-Tur teaches, in paragraphs 18, 27, and 122, updating the knowledge graph with this information, it is interpreted as cross-linking the data to generate a person-centric space.  The additional references of Lunt and Stamm are cited to teach determining relationships amongst entities without user input with the knowledge graph, e.g. cross linked data, of Hakkani-Tur.  Therefore, the examiner is not persuaded.

Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  Claims 16 and 18 refer to “the semi-private source” when the parent claims refer to a semi-private space.  This appears to be a typo and is interpreted as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur et al. (US2017/0024375), hereinafter Hakkani-Tur, in view of Lunt et al. (US2007/0005750), hereinafter Lunt, and Stamm et al. (US2013/0345971), hereinafter Stamm.

Regarding Claim 1:
Hakkani-Tur teaches:
A method implemented on a machine having at least one processor, storage, and a communication platform connected to a network for generating a knowledge representation (Hakkani-Tur, figure 6, [0001-0005], note processors and memory; note knowledge graph), the method comprising:

retrieving, based on the plurality of entities, semi-private data from a semi-private space associated with the user and/or public data from a public space (Hakkani-Tur, [0027, 0122], the Utterance-Based Knowledge Tool extracts one or more assertions relating to a user from one or more publically accessible sources (e.g., LinkedIn, Facebook, online user CV, public document relating to the user, news article relating to the user, etc.).  Although it is stated as a “publically accessible source”, social media such as LinkedIn and Facebook contains both public and private information and are considered “semi-private” spaces; note further searches may be performed against one or more external databases or using one or more internet search engines to obtain additional information relating to one or more of the assertions (or the specific relations or entities of the assertion) in the personal knowledge graph, the Internet is considered a “public” space); 
cross-linking the private data and the semi-private data and/or public data to generate a person-centric space (Hakkani-Tur, [0018, 0027, 0122], the Utterance-Based Knowledge Tool extracts one or more assertions relating to a user from one or more publically accessible sources (e.g., LinkedIn, Facebook, online user CV, public 
determining one or more relationships among the plurality of entities (Hakkani-Tur, [0019-0020], each assertion explicitly delimits a relation (from a plurality of predefined relation classes) between at least two particular entities that are relevant to the particular user; the Utterance-Based Knowledge Tool provides an automated spoken language understanding (SLU) framework that constructs user-centric personal knowledge graphs from conversational spoken utterances, sentences, or snippets of user speech; the “utterances” can be considered “personal information of the user” because they are specific to the user and generated by the user); 
generating the knowledge representation associated with the user based on the plurality of entities and the one or more relationships among the plurality of entities 
While Hakkani-Tur teaches inferring relationships, Hakkani-Tur doesn’t specifically teach the relationship is inferred without any user input that specifying the at least one relationships.  However, Lunt is in the same field of endeavor, information retrieval and management, and Lunt teaches:
Lunt teaches multiple databases for storing different types of information (Lunt, [0159-0160], the application server 1150 manages a member database 1154, a relationship database 1155 and a search database 1156) which can be reasonably modified to a private database, a semi-private database and a public database for storing information from private, semi-private and public spaces because Lunt does teach these private (Lunt, [0118], where a messaging system collects data from private messages), semi-private (Lunt, [0154], the present invention increases the ease of connecting individuals in a social network … it makes it significantly easier to determine the existence of mutual interest among users, social media is considered a “semi-private” source) and public spaces (Lunt, [0102], where e-mails are received via the Internet (note that the e-mails are considered “private space”, but the Internet is the “public space”).
determining, without user input and based on cross-linked information in the person- centric space, one or more relationships among the plurality of entities (Lunt, 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Lunt as modified because this would because the data extracted from private, semi-private and public spaces would require associated databases to store the different types of data, allowing for easier creation of the person-centric knowledge representation by being able to easily access the databases of each data source to determine the relationship between entities.
Stamm is also in the same field of endeavor, information retrieval and data management, and Stamm further teaches:
determining, without user input and based on cross-linked information in the person- centric space, one or more relationships among the plurality of entities (Stamm, [0020, 0028-0032], note tagging or classifying information such as tracking numbers and creating inferred relationships without user input; note this is done by the user data analysis module analysis and extracting relationship information without the user input specifying the relationship) 
cross-linking the private data and the semi-private data and/or public data to generate a person-centric space (Stamm, [0031-0032, 0035-0038], note cross linking information from other spaces using the tags, e.g. cross linking keys; note the other spaces include public, semi-private, and private spaces such as obtaining a tag, e.g. 
generating the knowledge representation associated with the user based on the plurality of entities and the one or more relationships among the plurality of entities (Stamm, [0031-0032, 0035-0039], note information cards are a person-centric space that includes the cross-linking information).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]). 

Regarding Claim 2:
Hakkani-Tur as modified shows the method as disclosed above;
Hakkani-Tur as modified further teaches:
wherein the private space comprises at least one of the following: the user's emails, contacts, instant messages, browsing history, call records, bookmarks, and a card to be presented to the user (Hakkani-Tur, [0031], the Utterance Capture Module 100 directly receives text versions of declarative user utterances 120 from an Email and Message Scraping Module 110 that automatically extracts one or more textual utterances from user email and/or messaging content) (Lunt, [0117-0118], such other data items include bookmarks 222, messages 224 and bulletin board 226) (Stamm, 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Lunt as modified because this would allowing for easier creation of the person-centric knowledge representation by being able to easily access the databases of each data source to determine the relationship between entities.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding Claim 3:
Hakkani-Tur as modified shows the method as disclosed above;
Hakkani-Tur as modified further teaches:
wherein each of the one or more relationships is associated with one or more attributes characterizing the relationship (Lunt, [0069]-[0070], Descriptive Data – information that describes a user or characteristics of a user … descriptive data might include a first and last name or it might include elements that describe attributes of the user, such as gender, marital status or occupation) (Stamm, [0020, 0028-0032], note tagging or classifying information such as tracking numbers and creating inferred relationships without user input).

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding Claim 4:
Hakkani-Tur as modified shows the method as disclosed above;
Hakkani-Tur as modified further teaches:
wherein the personal information of the user includes an existing knowledge representation previously generated for the user (Hakkani-Tur, [0099], the personal knowledge graph of a user is expected to evolve over time as new assertions are parsed from declarative user utterances, as existing assertions change or become obsolete over time, and as new inferences between the entities or relations of any new, existing, or updated assertions are made, since the knowledge graph “evolves”, this is an indication that once generated, the knowledge graph becomes an existing knowledge graph that can be updated over time).

Claim 6 discloses substantially the same limitations as claim 1 respectively, except claim 6 is directed to a system while claim 1 is directed to a method. Therefore claim 6 is rejected under the same rationale set forth for claim 1.

Claim 7 discloses substantially the same limitations as claim 2 respectively, except claim 7 is directed to a system while claim 2 is directed to a method. Therefore claim 7 is rejected under the same rationale set forth for claim 2.

Claim 8 discloses substantially the same limitations as claim 3 respectively, except claim 8 is directed to a system while claim 3 is directed to a method. Therefore claim 8 is rejected under the same rationale set forth for claim 3.

Claim 9 discloses substantially the same limitations as claim 4 respectively, except claim 9 is directed to a system while claim 4 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 4.

Claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to a machine-readable, non-transitory and tangible medium while claim 1 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Claim 12 discloses substantially the same limitations as claim 2 respectively, except claim 12 is directed to a machine-readable, non-transitory and tangible medium while 

Claim 13 discloses substantially the same limitations as claim 3 respectively, except claim 13 is directed to a machine-readable, non-transitory and tangible medium while claim 3 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 3.

Claim 14 discloses substantially the same limitations as claim 4 respectively, except claim 14 is directed to a machine-readable, non-transitory and tangible medium while claim 4 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 4.

Regarding Claim 16:
Hakkani-Tur as modified shows the method as disclosed above;
Hakkani-Tur as modified further teaches:
inferring the one or more relationships (Hakkani-Tur, [0019-0020], each assertion explicitly delimits a relation (from a plurality of predefined relation classes) between at least two particular entities that are relevant to the particular user; the Utterance-Based Knowledge Tool provides an automated spoken language understanding (SLU) framework that constructs user-centric personal knowledge graphs from conversational spoken utterances, sentences, or snippets of user speech) (Lunt, figure 8, [0134-0143], note determining the relationship between user A and user B; note that since user A 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Lunt as modified because this would allowing for easier creation of the person-centric knowledge representation by being able to easily access the databases of each data source to determine the relationship between entities.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding Claim 17:
Hakkani-Tur as modified shows the method as disclosed above;
Hakkani-Tur as modified further teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Lunt as modified because this would allowing for easier creation of the person-centric knowledge representation by being able to easily access the databases of each data source to determine the relationship between entities.

Claim 18 discloses substantially the same limitations as claim 16 respectively, except claim 18 is directed to a system while claim 16 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 16.

Claim 19 discloses substantially the same limitations as claim 17 respectively, except claim 19 is directed to a system while claim 17 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 17.

Claim 20 discloses substantially the same limitations as claims 16 and 17 respectively, except claim 20 is directed to a machine-readable, non-transitory and tangible medium 

Regarding Claim 21:
Hakkani-Tur as modified shows the method as disclosed above;
Hakkani-Tur as modified further teaches:
determining additional data sources from which additional entities are to be extracted based on the contextual information associated with the plurality of entities obtained from the private space (Hakkani-Tur, [0096], note particular entities may be derived from internet or other searches to provide additional information for existing entities … the "Microsoft" entity 245 is linked to the "One Microsoft Way, Redmond Wash., 98052" entity 250 by an "address" relation derived via an internet or other search of the "Microsoft" entity).

Claim Rejections - 35 USC § 103
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur in view of Lunt, Stamm, and Gvelesiani (US2008/0270458).

Regarding Claim 22:
Hakkani-Tur as modified shows the method as disclosed above;
Hakkani-Tur as modified further teaches:
determining a type for each of the one or more relationships based on contextual information associated with the entities corresponding to the relationship (Hakkani-Tur, 
While Hakkani-Tur as modified teaches relationship types that can be inferred as long-term or short-term relationships (e.g. wife and children are long-term relationships), Hakkani-Tur as modified does not explicitly teach a method for determining the type of relationship is one of a long-term relationship and a short-term relationship.
Gvelesiani teaches that the type of relationship is one of a long-term relationship and a short-term relationship (Gvelesiani [0022], note line thickness is utilized to represent the strength of a particular relationship; line thickness may be used to represent relationship strength, importance, or size other contexts as well; line thickness may be used to represent other information, such as age or duration of a relationship (e.g., longer-term relationships may be represented with thicker lines than shorter-term relationships)).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of because this would Gvelesiani as modified because this would improve the usability and performance of the system since the strength, importance and age/duration of a relationship is the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Badenes et al. (US2011/0246482) teaches cross-service tagging; Ng et al. (US2015/0081784) teaches determining relationships without user input; Manolescu et al. (US2010/0057772) teaches inferring user relationships from multiple kinds of sources without user input;
Liang et al. (US2012/0109966) teaches extracting entities and relationships from private, semi-private, and public sources;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             12/14/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152